DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 5-9 and 11 are allowed.
The following is an examiner’s statement of reasons for allowance:  
The closest prior art is Malcolm et al., US 20050154784 A1 (hereafter referred to as Malcolm). Malcolm teaches a teleconferencing system incorporating a shared space for enabling collaboration between participants. The shared space is organized by a caller and the identifiers for the teleconference. Each of callees are invited to participate in the shared space using their respective electronic devices using a common URL. Once a participant access the common URL, the access module redirects each participant a personal space identified by a second, different URL.  The second closest prior art is Sanso et al., US 10091260B2 (hereafter referred to as Sanso). Sanso teaches an electronic meeting enabling access to items in personal space at each participant device. The closest prior art of record fails to teach or suggest a relay device that automatically redirects and generating second addresses for personal contents that are different from the common URL used to start the electronic meeting.
The prior art of record fails to teach or suggest: a relay device redirecting requests from one or more terminals of an information processing system for starting use of an electronic meeting service at a first address, the relay device receives a request for one or more second .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICE L WINDER whose telephone number is (571)272-3935. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/Patrice L Winder/Primary Examiner, Art Unit 2452